                        IN THE UNITED STATE DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO


LIBERTY MUTUAL INSURANCE                             )
COMPANY,                                             )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )      Case No.: 18-cv-02314
                                                     )
EDDIE WYATT AND                                      )
VANESSA WYATT,                                       )      JURY DEMAND
                                                     )
               Defendants.                           )


                                             ORDER

       THIS MATTER COMES BEFORE THE COURT on Plaintiff, Liberty Mutual Insurance

Company’s (“Liberty Mutual”) Motion for Default Judgment. The Court having considered

Plaintiff’s Motion, the parties given due notice and the Court being fully advised herein, now

GRANTS Plaintiff’s Motion.

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Default Judgment is GRANTED.

The Court finds, declares and orders that:

       (A)     Liberty Mutual has fully complied with the terms and conditions of the Policy
               pursuant to the Claim;

       (B)     That the Policy is void ab initio and has been rescinded;

       (C)     Defendants are ordered to return all payments received from Liberty Mutual under
               the Policy;

       (D)     Defendants are required to pay the reasonable costs and fees incurred by Liberty
               Mutual in bringing this legal action; and

       (E)     Liberty Mutual is required to submit a petition identifying amounts paid to the
               Defendants under the policy, attorney fees and expenses within fourteen (14) days
               of the date of this Order.

        So Ordered.
                                                                           /s/James G. Carr 4/16/19
                                                                           Sr. U.S. District Judge
Service will be made electronically on all ECF-registered counsel of record via email generated
by the court’s ECF system.




                                               2
